 


109 HR 1905 RH: Small Tracts Reform Act
U.S. House of Representatives
2005-07-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IB 
Union Calendar No. 106 
109th CONGRESS 1st Session 
H. R. 1905 
[Report No. 109–169, Part I] 
IN THE HOUSE OF REPRESENTATIVES 
 
April 27, 2005 
Mr. Doolittle introduced the following bill; which was referred to the Committee on Resources, and in addition to the Committee on Agriculture, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
 
July 14, 2005 
Reported from the Committee on Resources 
 

July 14, 2005
Committee on Agriculture discharged; committed to the Committee of the Whole House on the State of the Union and ordered to be printed

A BILL 
To amend the Small Tracts Act to facilitate the exchange of small tracts of land, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Small Tracts Reform Act. 
2.Facilitation of exchange of small tracts 
(a)Expansion of availability of lands for sale or exchangeSection 3 of Public Law 97–465 (16 U.S.C. 521e; section 3 of the Act commonly known as the Small Tracts Act) is amended— 
(1)by striking not practicable and inserting either not practicable or not expedient; 
(2)by striking , which have a value as determined by the Secretary of not more than $150,000,; and 
(3)in paragraph (1)— 
(A)by striking parcels of forty acres and inserting parcels or portions of parcels of 100 acres; and 
(B)by striking under the mining laws. 
(b)Rules or regulations not requiredNothing in the amendments made by this Act shall require the Forest Service to issue rules or regulations prior to any sale, exchange, or interchange under Public Law 97–465 (16 U.S.C. 521c et seq.). 
(c)Special casesThe Forest Supervisor may complete the following interchanges under Public Law 97–465 (16 U.S.C. 521c et seq.), as amended by subsection (a): 
(1)An acquisition from Irving N. Christensen of that portion of SW1/4NW1/4 Section 16, T.19N., R.9E., MDM., lying southwesterly of California State Highway 49 and all that portion of S1/2NE1/4 Section 17, T.19N., R.9E., MDM., lying southwesterly of California State Highway 49 and northeasterly of the North Fork Yuba River, through interchange of an approximately equal value of National Forest System land lying northerly of California State Highway 49 within the N1/2N1/2 Section 17, T.19N., R.9E., MDM. The Federal land to be interchanged within the specifications of this paragraph shall be agreed upon by the Forest Supervisor and Irving N. Christensen. 
(2)An acquisition from Dennis W. McCreary and Cindy M. McCreary of a portion of Lot 19, Section 35, T.20N., R.10E., MDM in Downieville, Sierra County, California, through interchange of a portion of National Forest System land in Lot 121, Section 35, T.20N., R.10E., MDM in Downieville, Sierra County, California. The Federal land to be interchanged within the specifications of this paragraph shall be agreed upon by the Forest Supervisor and Dennis W. McCreary and Cindy M. McCreary. 
 
 
July 14, 2005 
Reported from the Committee on Resources
July 14, 2005
Committee on Agriculture discharged; committed to the Committee of the Whole House on the State of the Union and ordered to be printed 
